DETAILED ACTION

Specification
The specification is objected to because of the following: 
The reaction (3) of the cellulose molecule with supercritical fluid N2O shown on page 13 of the specification, and the reaction (4) of the cellulose molecule with supercritical fluid CHF3 shown on page 14 of the specification are mostly illegible.  These equations are critical to the understanding of the claimed invention.  Substitute equations with clear chemical structures are respectfully requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1: Attempts to claim a method without setting forth steps involved in the method generally raises an issue of indefiniteness under 35 U.S.C. 112(b). Claim 1 recites "using supercritical-N2O and/or supercritical CHF3" without setting forth any steps as to how it/they are used in the method for obtaining regenerated cellulose.  Accordingly, claim 1 is indefinite because it recites a use without any active, positive steps delimiting how this use is actually practiced. 
2O and/or supercritical CHF3 "during c and d process steps".  However, according to the specification, the use of supercritical materials occurs after bleaching (step c) and before obtaining xanthate (step d).
Claim 1 further lacks antecedent basis for "the nozzles".
Claims 2-12 are rejected as inheriting the indefiniteness of claim 1.
Claim 7 recites that the regenerated cellulose fiber has a 450-550 ml/g viscosity.  Viscosity is not a fiber property.  It is unclear as to which viscosity is being claimed.  It is also unclear whether or not this refers to the intrinsic viscosity of the cellulose in the fiber.
Claim 8 recites that the regenerated cellulose fiber has brightness of 88-92% (ISO). Brightness is a property of a pulp, not a fiber. It is unclear how the regenerated cellulose fiber after pullout can have the claimed brightness.
Claim 9 recites that the regenerated cellulose fiber has a kappa number of < 0.5. Kappa number is a property of a pulp, not a fiber. It is unclear how the regenerated cellulose fiber after pullout can have the claimed Kappa number.
Claim 10 recites that the regenerated cellulose fiber has a R18 value that is > 95%.  However, this is not a property of a fiber, but rather a property of a cellulose pulp being dissolved in 18% NaOH aqueous solvent.
 	Claim 11 recites that the regenerated cellulose fiber has a R10 value that is > 92%.  However, this is not a property of a fiber, but rather a property of a cellulose pulp being dissolved in 10% NaOH aqueous solvent.
Claim 12 recites that the regenerated cellulose fiber has a gamma number of 30-45.   Kappa number is not a property of a fiber, but rather a measure of the number of xanthate groups  for each 100 molecules of glucose monomers that forms the cellulose.


Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
In a method for obtaining regenerated cellulose fiber from cotton straw, wherein cotton straw is treated with acetic acid, cellulose pulp is obtained by separating hemi-cellulose from the treated cotton straw, lignin is removed from the cellulose pulp by bleaching the pulp, a cellulose xanthate solution is obtained and neutralized, and fiber is pulled out from the neutralization bath, the prior art does not disclose or suggest using supercritical N2O and/or supercritical CHF3 solution between the steps of bleaching and obtaining xanthate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These prior art references all disclose methods of making regenerated cellulose from cotton.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric Hug/Primary Examiner, Art Unit 1748